Citation Nr: 1726732	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the Veteran is competent to manage his VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that determined the Veteran was not competent to handle disbursement of funds.  Jurisdiction of the claims file was transferred to the Des Moines RO due to the locale of the Veteran's VA residential care.

In February 2011, the Veteran appeared at a local RO hearing before a decision review officer (DRO).  A transcript of the hearing testimony is associated with the claims file.  The Veteran's requested February 2015 Board hearing via video conference was rescheduled for June 26, 2015 at his representative's request.  He did not appear for his scheduled hearing, and there is no evidence that he requested that the hearing again be rescheduled.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702 (d).  In August 2015, the case was remanded to the RO for further development.    


FINDING OF FACT

The Veteran presently lacks the mental capacity to contract or manage his own affairs, including the disbursement of his VA funds.


CONCLUSION OF LAW

The Veteran is presently not competent for the purpose of receiving direct payment of his VA benefits, so that restoration of competency is not warranted.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  As such, no discussion of the duties to notify and assist is required.  The agency of original jurisdiction did appropriately comply with the Board's August 2015 remand by obtaining pertinent VA psychiatric treatment records and affording the Veteran an adequate VA psychiatric examination to assess his competency.  Additionally, the Veteran has been generally informed of the basis for the denial of his claim and provided with the general regulatory provisions pertaining to his appeal.  No further notice or assistance is required.

II.  Analysis

The issue of whether or not a veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. § 3.353 (a), which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  See 38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

The Veteran contends that he is competent for the purpose of receiving direct payment of VA benefits.  He asserts that he no longer needs a fiduciary and should receive the funds directly.  In this regard, at the February 2011 DRO hearing, he testified that he had taken care of his VA benefits since 1967 with a few breaks at his own request.  He noted while living in Colorado sometime in the past he had had a conservator and that this individual had eventually informed the Denver Regional Office that the Veteran's benefits were his to use as he saw fit.  He further indicated that at that at that point, VA allowed him to become his own payee again.  

The Veteran also indicated that when he did control his own funds, "he did not throw his money away."  Rather, he invested it in legitimate money making ideas, including stores, apartment buildings and houses.  He reported that most of this investment activity had occurred up until the 1990s.  Then, sometime after that, he moved to Missouri because he and his friend had found an apartment building to purchase both to live in and to renovate.  He noted that in Missouri, he and his friend had also invested in a house and a store.  However, the Veteran reported that when his conservatorship went into effect in August 2010, his friend could not keep up the payments on these properties and the conservator did not continue making payments, so the Veteran and his friend lost these properties.     
 
The Board notes that a 100 percent disability rating has been in effect for the Veteran's service-connected paranoid type schizophrenia since August 1987.  The evidence also indicates that the Veteran has not been able to manage his finances due to this psychiatric disability during the appeal period.  In this regard, at an October 2009 VA psychiatric visit, the examining psychiatrist noted that the Veteran insisted he did not have any money and had resisted buying clothing for himself.  He continued to be psychotic with auditory hallucinations and exhibited an inability to cooperate with his medical treatment when returning back to his residence in Hannibal, Missouri.  He had repeatedly stopped taking his antipsychotic medications resulting in a severe exacerbation of his psychosis.  Consequently, he had been sent from the VA Medical Center in Iowa City to the Knoxville, Iowa division for alternative placement (i.e. a more structured residential setting), to become reestablished on clozapine and to be taken off his other antipsychotic medication.  The psychiatrist noted that the Veteran seemed unable to understand that he would need to continue to take his anti-psychotic medication (i.e. Clozapine) on an ongoing basis as he indicated that he did not like or accept other antipsychotic medications.  It was suspected that there was some problem with his VA service-connected benefits as he currently appeared not to have any money.  The psychiatrist strongly urged the RO to evaluate where the Veteran's VA benefits were going and to whom.  The psychiatrist suggested that the Veteran have a conservator for his funds appointed. 

The evidence subsequently shows that the Veteran was placed under a conservatorship in the state of Iowa in December 2010 due to the recommendations of the October 2009 VA psychiatrist and other mental health professionals.  Thus, the Veteran's conservator is in charge of managing the Veteran's financial affairs.  See e.g. Iowa Code § 633.641.  

Pursuant to the Veteran's request to manage his own VA benefits and the August 2015 remand, the Veteran was afforded a VA examination in October 2015 to assess his competency.  After reviewing the claims file and examining the Veteran, the examiner noted that a recent October 2015 note from his treating psychiatrist at the residential care facility included findings that the Veteran's judgment was severely impaired and that his insight was limited.  The examiner also indicated that during the current interview part of the examination, the Veteran reported that he had experienced psychotic symptoms intermittently regardless of treatment with anti-psychotic medications. 

The examiner observed that the Veteran was articulate and cooperative with the interview.  He responded appropriately and was responsive to humor.  No delusions or hallucinations were elicited although he described frequent and recent concern about thought broadcasting and reported that other residents of his residential care facility would say insulting things to him.  He also reported isolating himself when experiencing ideas of reference.  Additionally, he described amotivation and other negative symptoms of schizophrenia, which he attributed to his anti-psychotic medication.  He also attributed distressing sexual nightmares to these medications.  The Veteran's responses were coherent and goal directed.  There were no current hallucinations or delusions elicited but he did report recent ideas of reference, including ideas of thought broadcasting.  At the time of the interview he had good reality testing about these ideas.

A brief mental status examination indicated intact short term memory, and moderate impairment of working memory or concentration.  The Veteran's interpretation of proverbs was variable, in some cases concrete, indicating some impairment of abstract reasoning. His insight regarding his symptoms and treatment was limited.  He had good appreciation of his income and financial status, to the extent this could be verified.  He reported monthly income of about $3500 from VA and Social Security benefits and understood that he had $23,000 in savings.  He reported that he received $10 per day from his conservator, which he spent on cigarettes and personal items.  He reported that he sent some of the money he received to a close friend in Missouri to help financially support this person.  He reported that the care facility staff had expressed concern that this friend was taking advantage of the Veteran.  

The examiner opined that it was considered in the Veteran's best interest that his funds be managed by a conservator.  The examiner noted that the Veteran's intermittent psychotic episodes were likely to interfere with his judgement including judgement regarding financial issues.  The examiner also noted also that the Veteran showed poor cognitive functioning in the areas of abstract reasoning and concentration.  Additionally, his treating psychiatrist has noted impaired judgement and limited insight.  

Review of recent VA treatment records shows functioning consistent with that noted by the October 2009 VA psychiatrist and the October 2015 VA examiner throughout the appeal period.  In general, the Veteran has shown to have a consistent desire not to take his antipsychotic medications and at times to blame his chronic psychiatric problems on the medications.  He has also had recurrent acute psychotic episodes requiring inpatient hospitalizations.  In this regard, in a psychiatric inpatient admission note from June 2009, a VA psychiatrist indicated that the Veteran had a long history of schizophrenia and had moved from Denver to Hannibal, Missouri with his friend and one-time partner in November 2007, where they had purchased an apartment building.  However, because of continued severe psychotic symptoms, the Veteran had continued to intermittently believe that people were trying to harm or kill him.  It was noted that he had had at least one psychiatric hospitalization at the Columbia VA Medical Center since moving to Hannibal, along with five other hospitalizations at the Iowa City VAMC.   More recently, in early 2015, the Veteran was psychiatrically hospitalized for approximately one month between February 2015 and March 2015 and was again psychiatrically hospitalized for just over a week from late March 2015 to early April 2015.  It was noted that the Veteran had shown improvement while taking the anti-psychotic medication Clozaril but had to be taken off the medication due to side effects (I.e. neutropenia).  At the time of discharge in March 2015 and April 2015, it was noted that the Veteran was not considered competent and that he did have a guardian (i.e. conservator).  

The Board also notes that the medical evidence indicates that the Veteran has shown a desire to give money away rather than use it for his own needs.  Once again, at the October 2009 VA psychiatric visit, the examining psychiatrist noted that the Veteran insisted he did not have any money (despite receiving significant monthly income from VA and Social Security) and had resisted buying clothing for himself.  Also, during an August 2011 VA social work visit, the social worker noted that the Veteran "continually wants to give his money to someone, a cause or a family member."  Additionally, other VA progress notes show that the Veteran has specifically wanted to send money to his friend and former partner and that he does in fact send a small amount of money to this individual from the spending money given to him by his conservator.  While such an instinct to help others is laudable, when viewed in the context of the Veteran specifically admitting during an inpatient psychiatric hospitalization that he did not have any money, including to buy clothes, despite receiving a significant monthly income, and more generally demonstrating a pattern of recurrent psychiatric hospitalizations with lack of confirmed commitment to follow his antipsychotic medication treatment plan, it tends to indicate an inability to manage his finances during his recurrent periods of psychiatric decompensation.   

In sum, review of the evidence of record weighs against a finding that the Veteran is capable of managing his own affairs, including the disbursement of his VA benefits.  In this regard, the medical opinion evidence of record clearly supports this finding, indicating that the Veteran's recurrent exacerbations of schizophrenia severely impair his judgment and can result in him running out of money before the end of the month despite receiving significant monthly income from VA and Social Security (I.e. approximately $3500 per month).  In addition, the medical evidence indicates that the Veteran has not committed to consistently taking his antipsychotic medications, which in turn has contributed to his recurrent severe exacerbations, often requiring hospitalization, and to the likelihood that these exacerbations will continue to occur.  Moreover, there is no specific medical opinion evidence of record to the contrary (i.e. an opinion tending to indicate that the Veteran is currently competent to manage his own affairs, including the disbursement of his VA benefits).      
  
The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, given that the medical evidence does show a consistent, recurrent pattern of exacerbations of the Veteran's schizophrenia to a level that is inconsistent with managing one's finances and given that the Veteran has not offered any specific explanation or plan as to how he will be able to avoid these exacerbations in the future, the Board finds that overall, the evidence weighs strongly against a finding that the Veteran is competent to manage his own VA benefits.  Thus, despite the presumption in favor of a finding of competency, the weight of the evidence weighs against such a finding.  

The Board empathizes with the Veteran wanting to control his own finances.  However, the Board is bound to follow the controlling regulations.  In this case, because the medical evidence of record is clear, convincing, and leaves no doubt as to the Veteran's incompetency, the presumption of competency is overcome.  Thus, the Board must find the Veteran not competent for the purpose of handling the disbursement of his VA benefits.  Accordingly, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Restoration of competency status for VA benefit purposes is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


